Order entered September 8, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00588-CV

            TRANSCONTINENTAL REALTY INVESTORS, INC., Appellant

                                            V.

  ORIX CAPITAL MARKETS LLC AND WELLS FARGO BANK MINNESOTA, N.A.,
                             Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-15428-G

                                          ORDER
                         Before Justices Fillmore, Myers, and Evans

       We DENY the “Motion of Transcontinental Realty Investors, Inc. for Judicial Review of

Court’s March 19, 2015 Order Denying Transcontinental’s Motion Pursuant to Section 52.0011

of the Texas Property Code” because this Court lacks jurisdiction to review the order under

Texas Rule of Appellate Procedure 24.4.


                                                   /s/   LANA MYERS
                                                         JUSTICE